Citation Nr: 0932251	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-36 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 30 percent for a 
depressive disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from September 1979 
to February 1980.  He also later had additional service on 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In August 2006, the Board remanded the claim for an initial 
rating higher than 30 percent for the depressive to the RO 
via the Appeals Management Center (AMC) for further 
development and consideration.  However, the Board granted 
another claim the Veteran also had appealed - for a total 
disability rating based on individual unemployability (TDIU), 
and the AMC has since effectuated that grant in a December 
2006 rating.  So that claim is no longer at issue.

In the very recently submitted June 2009 informal hearing 
presentation, aside from arguing that the Veteran is entitled 
to an initial rating higher than 30 percent for his 
depressive (dysthymic) disorder, or that further development 
of this claim is required to make this determination, the 
Veteran's representative alleges clear and unmistakable error 
in the RO's March 2004 rating decision at issue in this 
appeal regarding the effective date assigned for the grant of 
service connection for the depressive disorder.  The 
representative maintained the effective date should be 
January 7, 2002, when the Veteran initially filed a claim for 
service connection for this condition, not September 26, 
2003, the date the RO assigned, because that was his second 
communication requesting this same benefit.  The RO has not 
had the opportunity to consider this additional claim, and it 
would be potentially prejudicial for the Board to do so in 
the first instance, so this claim is referred to the RO the 
for appropriate development and consideration.  
38 C.F.R. § 20.200 (2008); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Regrettably, the Board must again remand the Veteran's claim 
for an initial rating higher than 30 percent for his 
depressive disorder.


REMAND

The most recent records addressing the severity of the 
Veteran's depressive disorder are dated in 2006, so some 3 
years ago.  And the U.S. Court of Appeals for Veterans Claims 
(Court) has held that, when a Veteran claims that a 
disability is worse than when originally rated (or last 
examined by VA), and the available evidence is too old to 
adequately evaluate the current state of the condition, 
VA must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (where the Court determined the 
Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination). See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

Indeed, in the recent June 2009 Informal Hearing 
Presentation, the Veteran's representative makes specific 
note of the little evidence dated since 2006 and the fact 
that the Veteran has not had a VA compensation examination to 
assess the severity of his dysthymic disorder for even 
longer, since 2005.



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Obtain the records of any additional 
inpatient and/or outpatient treatment the 
Veteran has received for his psychiatric 
disability since August 2006, including 
from the local VA Medical Center (VAMC) in 
San Juan, Puerto Rico.

2.  Schedule the Veteran for a VA 
psychiatric examination to obtain a medical 
opinion concerning the current severity of 
his depressive disorder and (since this 
appeal concerns the propriety of his 
initial rating for this disability) 
any changes in the severity of this 
condition during the last several years - 
since 2001 or thereabouts.  To facilitate 
making these important determinations, the 
claims file must be made available to and 
reviewed by the examiner for the Veteran's 
pertinent medical and other history.  
The examiner must identify all of the 
symptoms or manifestations of the Veteran's 
depressive disorder, including commenting 
on the severity of these symptoms and their 
impact on his daily functioning.  
The examiner should also, if necessary, 
assign a Global Assessment of Functioning 
(GAF) score and explain what the score 
means specifically in terms of the 
depressive disorder.

3.  Then readjudicate the claim for an 
initial rating higher than 30 percent for 
the depressive disorder in light of the 
additional evidence obtained.  If this 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them time to respond to 
it before returning the claim to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
KETIH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




